14 N.J. 526 (1954)
103 A.2d 404
LOUISE OVERBY, ET AL., PLAINTIFFS-APPELLANTS,
v.
UNION LAUNDRY COMPANY, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued March 8, 1954.
Decided March 15, 1954.
Mr. Edmund J. Canzona argued the cause for the appellant (Messrs. Parsons, Labrecque, Canzona & Combs, attorneys).
Mr. Thomas F. Doyle argued the cause for the respondent (Messrs. Townsend & Doyle, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Jayne in the Superior Court, Appellate Division.
For affirmance  Justices OLIPHANT, WACHENFELD, BURLING and BRENNAN  4.
For reversal  Chief Justice VANDERBILT, and Justices HEHER and JACOBS  3.